                                                                                                 E-FILED
                                                                    Thursday, 14 March, 2019 12:23:46 PM
                                                                            Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS

CURTIS LOVELACE, LOGAN LOVELACE,
LINCOLN LOVELACE & CHRISTINE
LOVELACE ON BEHALF OF HER MINOR
SON LARSON LOVELACE,

                       Plaintiffs,
       v.                                           Case No. 17 CV 01201

DET. ADAM GIBSON, POLICE CHIEF                      The Honorable Judge Colin S. Bruce
ROBERT COPLEY, SGT. JOHN SUMMERS,
LT. DINA DREYER, DET. ANJANETTE                     Magistrate Judge Eric I. Long
BISWELL, UNKNOWN QUINCY POLICE
OFFICERS, GARY FARHA, CORONER
JAMES KELLER, THE CITY OF QUINCY,
AND COUNTY OF ADAMS,

                       Defendants.

                         QUINCY DEFENDANTS’ UNOPPOSED
                    MOTION TO EXTEND TIME TO DISCLOSE EXPERTS

       NOW COME Det. Adam Gibson, Police Chief Robert Copley, Sgt. John Summers, Lt.

Dina Dreyer, and Det. Anjanette Biswell, (hereinafter “the Quincy Defendants”), by and through

one of their attorneys, Ellen K. Emery of the law firm of Ancel Glink, P.C., and for their

Unopposed Motion to Extend Time to Disclose Experts for an additional twenty-one (21) days

state as follows:

       1.      Discovery has been proceeding in this case and many depositions have already

been taken.

       2.      There is an order in place, dated February 26, 2019, ordering that defendants

disclose their experts by March 15, 2019, and an expert deposition cut-off of April 19, 2019.




                                                1
        3.      The undersigned attorney is the handling attorney for this case, because she was

on trial in DuPage County in the case of Clifford, et al. v. Village of Glen Ellyn and True North

Energy, Inc., this court entered the order of February 26, 2019 as described above pursuant to the

Quincy Defendants’ first Motion to Extend.

        4.      The undersigned counsel for the Quincy Defendants is having knee surgery on

Monday, March 18, 2019, and has been trying to get as much done before she has to be off work

as a result of that surgery.

        5.      As a result of the Clifford trial going longer than expected, including motions to

re-open the trial and re-open evidence, and because of counsel’s upcoming surgery, the Quincy

defendants are requesting a twenty-one (21) day extension, or until April 5, 2019, to file their

expert witness disclosures.

        6.      Counsel for the other parties in this case have indicated that they will not oppose

this motion, so long as the trial date of October 15, 2019 remains unaffected. This motion does

not affect that trial date, nor the dates for dispositive motions and the final pretrial.

        7.      The attending deposition deadline for depositions of experts will also need to be

extended a corresponding twenty-one (21) days, or until May 10, 2019.

        8.      This motion is not being brought for purposes of harassment or delay, and will not

affect the dates for dispositive motions, final pretrial, or trial of this matter.




                                                    2
       WHEREFORE, the Quincy defendants respectfully request an order of this Court

extending the time for them to disclose expert witnesses to April 5, 2019, and to conduct

depositions to May 10, 2019.

                                         Respectfully submitted,


                                         /s/ Ellen K. Emery
                                        ELLEN K. EMERY / ARDC# 6183693
                                        One of the attorneys for Defendants
                                        Adam Gibson, Robert Copley, John Summers,
                                        Dina Dreyer, Anjanette Biswell and
                                        the City of Quincy


Thomas G. DiCianni (ARDC #3127041)
Ellen K. Emery (ARDC # 6183693)
Justin DeLuca (ARDC #6308867)
Ancel Glink, PC
Attorneys for Quincy Defendants
312 782-7606/Fax: 312 782-0943
tdicianni@ancelglink.com
eemery@ancelglink.com
jdeluca@ancelglink.com




                                            3
                                 CERTIFICATE OF SERVICE

         The undersigned, one of the attorneys of record herein, hereby certifies that on March 14,

2019, the foregoing Quincy Defendants’ Unopposed Motion to Extend Time to Disclose

Experts was electronically filed with the Clerk of the U.S. District Court using the CM/ECF

System, which will send notification of such filing to the following:


Jonathan Loevy                                jon@loevy.com; tara@loevy.com

James L. Palmer                               jpalmer@slpsd.com; smast@slpsd.com

James A. Hansen/Daniel M. McCleery            jhansen@srnm.com; dmccleery@srnm.com


                                             /s/ Ellen K. Emery
                                             ELLEN K. EMERY / ARDC# 6183693
                                             ANCEL, GLINK, P.C.
                                             140 South Dearborn Street, Sixth Floor
                                             Chicago, Illinois 60603
                                             Telephone:     (312) 782-7606
                                             Facsimile:     (312) 782-0943
                                             E-Mail:        eemery@ancelglink.com




4837-2830-0939, v. 1




                                                 4
